Citation Nr: 1129616	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a pinched nerve in the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to February 1972.

This matter came before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript is of record.

After the hearing, the Board remanded this claim to the RO for further evidentiary development in August 2009.  In a June 2010 decision, the Board denied entitlement to service connection for a pinched nerve in the neck.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a February 2011 Order, the Court granted the motion, vacated the Board's June 2010 decision, and remanded this case to the Board for readjudication.   The portion of the June 2010 Board decision which had reopened the previously denied claim was not disturbed by the February 2011 Order.


FINDING OF FACT

There is clear and unmistakable evidence that the pinched nerve in the Veteran's neck for which he claims service connection was incurred due to an automobile accident which occurred before service and was not aggravated during service.


CONCLUSION OF LAW

A pinched nerve in the neck pre-existed the veteran's entry into service and was not aggravated in service.  38 U.S.C.A. § 1110, 1111, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none in this case.

In February 2007 and January 2009, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the April 2007 rating decision, December 2007 SOC, March 2008 SSOC, November 2008 SSOC, and March 2010 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a June 2007  letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, the Federal Circuit Court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as recently interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease. History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the present case, R.H.L., M.D., a private physician, wrote in a June 1969 statement that the Veteran had been involved in an automobile accident during that month in which he sustained a lumbosacral strain, and that he had cervical pain.  At the time of his induction into the Army in November 1971, the Veteran complained of swollen, painful joints, leg cramps, a history of broken bones, back pain, and foot trouble.  The service treatment records (STRs) show that he complained of neck and back pain in November 1971 and December 1971, and that there was no evidence of significant pathology.  X-rays were noted to be negative in the treatment narrative.  The orthopedic clinic report indicates that the X-rays showed cystic encroachment upon the C3 (3rd cervical vertebra) foramen.  The impression was radicular pain at C3 secondary to bony encroachment of the C3 foramen.  

In January 1972 the Veteran was placed on a limited-duty physical profile that forbade overhead work, push ups, and pull ups due to a pinched nerve in the neck noted to have existed prior to service.  At a January 1972 he was diagnosed with a left osteophyte at the C3 foramen, and strained cervical ligaments, noted to be secondary to an automobile accident.  (An "osteophyte" is defined as a bony excrescence or osseous outgrowth.  Dorland's Illustrated Medical Dictionary 1200 (27th ed. 1988)).  He was found not to have been qualified for induction as a result of the pre-service automobile injury.  A note from the examiner on the Veteran's medical history report indicates that he had experienced pain since an automobile accident 10 months before.  The Veteran signed a January 1972 Medical Board form indicating that he was unfit for service due to a pinched nerve in his neck, and that he did not desire to continue on active duty.  He also signed a statement indicating that he had had pain in his neck for ten months since the above-described automobile accident.

The Veteran wrote in a November 1973 statement that in December 1971 he had noticed severe pain in his neck while doing pushups.  He indicated that his neck condition had stabilized after the 1969 motor vehicle accident and that he did not have the severe pain which he subsequently had in service.  He indicated that his condition had gotten progressively worse, and that he could no longer work as a mechanic.  He could not sit and type for more than 15 or 20 minutes without severe pain in his neck, and he said he had not had that condition before service.

May 1995 private treatment records with C.H., M.D., indicate that the Veteran had apparently had pain in his neck for some time.  June 1995 treatment records with Dr. H indicate that the Veteran had injured his neck in service and had experienced pain since then, which was radiating to the arm.  In addition, he had low back pain.  X-rays which the Veteran brought to the appointment showed a narrowing of the intervertebral frame around C3.  On examination, he had posterior cervical tenderness and spasm.  He was diagnosed with a cervical sprain.  Treatment records through 2002 indicate that the Veteran continued to complain of neck pain.  A June 1993 MRI of the Veteran's cervical spine from private treatment was normal.

November 2006 treatment notes from Dr. H indicate that the Veteran reported developing a severe burning pain in his neck around C3 in December 1971, while training on the "monkey bars".  He said that, since that time, he had continued to experience a marked, sharp pain that radiated into his neck and was noted to be consistent with a C3/C4 pathology.  Dr. H diagnosed the Veteran with cervical disc disease secondary to injury.  He noted the Veteran's ability to undergo vigorous Army basic training without difficulty prior to the monkey bar injury, and the significant pain he had afterwards.  Dr. H opined that, at a minimum, the recent injury had resulted in a marked, permanent arousal of a pre-existing problem which might have existed during the service entrance examination.

February 2007 VA treatment notes indicate that the Veteran's neck and back pain were persisting, without any change.  June 2007 treatment notes indicate that he complained of neck pain which had worsened over the previous eight to ten days.  At times the pain radiated down the left arm to the elbow.

The Veteran underwent a VA examination in January 2008.  The examiner noted that the service records indicate the Veteran was discharged due to a pre-existing condition in his neck from a motor vehicle accident.  The Veteran reported at the VA examination that he had injured his neck on two occasions in November and December 1971, while training on the monkey bars.  He said the first injury caused a tearing pain and the second one caused a stabbing pain.  The Veteran also reported that he had stopped doing recreational activities due to neck pain, that his grip was poor, and that he had difficulty sleeping because of his neck.  The left arm was worse than the right, and he had aching pain at times in the left shoulder and occasional shooting pain to the left shoulder area.  He said he used a veterinary liniment, Lidoderm patches, and Motrin 800 mg, two to four times a day.  He also used Lorcet Plus on occasion for treatment of his pain, and Zanaflex 2 mg as needed for muscle spasms.

The VA examiner opined that numbness and tingling in the left foot and right hand, and the Veteran's falls, were not likely related to the neck problem.  It was noted that the neck pain as described by the Veteran was actually in the central upper thoracic area.  The severity of the pain was described as moderate, and it was constant.  The frequency was daily, and there was a sharp, shooting pain that went to the base of the neck and to the shoulder and elbow.  The Veteran used a cane, which he said was needed because of muscle spasms in his low back and neck.  The Veteran's range of motion was normal.  Cervical X-rays showed no acute or significant focal bony abnormality.  A November 2006 MRI of the cervical spine has shown mild degenerative changes.  There was neural foraminal stenosis of moderate severity on the left at C3-C4 due to facet hypertrophy.  The examiner expressed the opinion that the Veteran's current neck disability was not caused by service, and that his service did not aggravate the neck injury which had pre-existed service.  The examiner further stated that the service records show no complaints of neck pain, and that the Veteran did not claim any in-service injury during the Medical Board proceedings when he was seeking discharge.

W.H. signed a notarized affidavit in March 2008 stating that he had been inducted in the Army with the Veteran and served with him.  The affidavit further stated that it was common knowledge in the barracks that the Veteran had injured his neck on the monkey bars.

S.R.G., M.D., a private neurologist, evaluated the Veteran in August 2008.  The  Veteran reported that his symptoms had started during basic training and that he had experienced progressively worse neck pain since then.  He rated his neck pain between a three-to-six out of ten, and said it radiated between the left shoulder blade and both arms.  Dr. G diagnosed the Veteran with cervical spondylosis with cervical radiculopathy weakness in the C5-C6 distribution on the left side.  The doctor said that the possibility of underlying C5-C6 radiculopathy could not be ruled out.  The Veteran was also diagnosed with cervical facet dysfunction and left shoulder pain, and "rule out" rotator cuff tear. 

Dr. G wrote in a separate statement submitted in August 2008 that he had reviewed the January 1972 Army hospital X-ray report and the cervical spine MRI from November 2006.  The latter showed evidence of degenerative changes in the C2-C3 and C3-C4 areas with facet hypertrophy, and no evidence of mass lesion or cystic lesion.

The Veteran was provided another VA examination in September 2008.  He reported that, after his June 1969 motor vehicle accident, he had suffered with a stiff neck for three days, and muscle spasms for a week.  In the next two years he had had several episodes of spasms and "catches."  He reported injuring his neck on the monkey bars on two occasions in service.  The first time, he was given an unspecified bottle of pills.  He then had burning and stinging in his neck whenever he put his helmet on, so he went back on sick call.  He was returned to full duty and, a week and a half later, was again on the monkey bars and developed pain in his left shoulder and down his left arm.  He returned to sick call and was given some medication.  After going back on sick call, he went home on leave, and found that wearing his motorcycle helmet while on leave worsened his neck condition.  At the 2008 examination, his cervical range of motion was 0 to 40 degrees flexion without pain, 0 to 30 degrees extension without pain, 0 to 35 degrees right lateral flexion without pain, 0 to 40 degrees left lateral flexion without pain, 0 to 60 degrees right lateral rotation without pain, and 0 to 45 degrees left lateral rotation without pain.  The examiner also reviewed imaging results of the neck from 2006 and 2008.  The Veteran was diagnosed with diffuse mild degenerative changes in the cervical spine, left neural foraminal stenosis at C3-4, and left C5 radiculopathy.  

The examiner expressed the opinion that the Veteran's pre-service 1969 neck injury was less likely as not aggravated by neck pain during his training at Fort Knox.  It was noted that the Veteran's STRs contain no mention of a monkey bar injury.  The examiner further noted that the STRs contain a December 1971 X-ray showing an osteophyte at C3, on the left neural foramen.  The examiner opined against the likelihood that an osteophyte would have developed during nine days of military service, as opposed to being a result of the 1969 neck injury.  It was also noted that the Veteran had signed a statement in January 1972 indicating that the pain in his neck was due to a pre-existing condition, and had not been aggravated by military service.  Furthermore, the VA examiner did not feel that Dr. G's August 2008 statement added any "new or revealing evidence not available through the claims file and medical records."

The Veteran contended in a November 2008 statement that X-rays performed after the 1969 motor vehicle accident were negative, and that the record shows that he had a pinched nerve after the accident on the monkey bars in service.  He testified at the August 2009 hearing that he only had a stiff neck for three days following the 1969 motor vehicle accident, and that he was injured on the monkey bars during basic training.  The Veteran further testified that he felt that his September 2008 examination was inadequate, because the examiner had come out of retirement and, during the two hours of the examination, he often had to repeat himself in order for her to get everything down.

Upon thorough review and consideration of the foregoing evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's claimed disability associated with the pinched nerve in his neck is due to the automobile accident in which he was injured before service, and that the condition was not aggravated in service, under 38 U.S.C.A. § 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, for the following reasons.

As a preliminary matter, there is conflicting evidence in the record as to exactly when the automobile accident occurred.  The Board notes that, regardless of precisely when the accident occurred, there is no dispute from the record that the Veteran was in an automobile accident before being inducted into service.  We acknowledge that his service induction examination did not note that he had a neck disorder.  Therefore, under the law, the Veteran is presumed to have been sound upon entry, and this presumption of soundness may be rebutted only by clear and unmistakable evidence that the later-claimed disability both pre-existed and was not aggravated by service.  Wagner, 370 F.3d at 1096.  In the current claim, that standard has been met.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms related to his neck, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is therefore capable of lay observation.  See Jandreau, supra, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that lay testimony and to make a credibility determination.

Although Mr. H and the Veteran are both competent to report that the Veteran was injured on the monkey bars during service, the Board does not find them to be credible because there is no mention of it in the STRs, which include treatment for neck pain, and when there was ample opportunity for the Veteran to describe the source of his injury.  The Board also notes that the Veteran indicated on a November 1971 medical history report completed at his induction that he then had a bone, joint, or other deformity and back pain.  Furthermore, in January 1972 a medical examiner wrote that the Veteran had experienced neck pain for 10 months following an automobile accident, and that he had been put on profile due to a pinched nerve in the neck which had existed prior to service.  In addition, the Veteran signed a statement in January 1972 indicating that he had had pain in his neck for ten months after an automobile accident.  Therefore, the contemporaneous records close to the original events on which this case turns show that the pinched nerve in the neck originated before the Veteran was inducted into active service.  

The Board gives greater probative to the contemporaneous records, including the Veteran's signed statement, than to Mr. H's and the Veteran's statements that were written in conjunction with the current claim, because the current statements were written after the passage of over 35 years and they are not consistent with the remainder of the evidentiary record.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as later reported by a veteran).  See also Cartright, supra.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit has also provided that " the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan, supra, 451 F.3d at 1336-37.  Similarly, the Veterans Court has stated, "The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza. 7 Vet. App. at 511.  Although the Veteran wrote in November 1973 that he had noticed pain in his neck while doing push ups in service in December 1971, that statement is also inconsistent with the current statements by him and Mr. H that his injured himself on the monkey bars.  This additional inconsistency further impeaches the credibility of all of these statements.  See id. 

Dr. H's November 2006 opinion is that an in-service injury to the Veteran's neck resulted in a marked, permanent arousal of a pre-existing problem that may have existed during the entrance examination.  However, the Board finds this opinion to be of little probative value, because the factual basis upon which the conclusions are primarily based, i.e., that the Veteran suffered a neck injury during service, is not supported by the record, as discussed above.  Although Mr. N wrote in March 2008 that the Veteran was known in the barracks to have suffered an injury on the monkey bars, that statement is not credible for the reasons discussed above.  Therefore, the Board cannot give probative value to Dr. H's opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  

The Veteran argued in his November 2008 statement that nothing in the record indicated that he was waiving any future rights he might have when he signed the documents relating to his discharge in 1972.  That is correct, and he is not strictly bound by admissions he made at that time.  However, the Board is duty-bound to make an independent assessment of credibility when that issue is presented by the evidence, and we must note that the documents the signed, which are discussed above, are still a part of the record and must therefore be considered and carefully weighed against the other evidence of record.

The January 2008 VA examiner concluded that the Veteran's pinched nerve in his neck is not related to his military service, because the STRs do not show complaints of neck pain and because the Veteran signed the Medical Board document indicating that he had a pre-service neck injury which had not been aggravated by service.  Because the doctor relied upon the document signed by the Veteran in service, this opinion cannot be given probative value because the VA examiner did not engage in a medical analysis in reaching it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion)."  In addition, while Dr. G wrote in August 2008 that the medical evidence he reviewed did not show evidence of a mass lesion or cystic lesion, he did not offer any opinion as to the etiology or possible in-service aggravation of the Veteran's pinched nerve.

The September 2008 VA examiner articulated the opinion that the Veteran had injured his neck before service, that the in-service X-ray findings were a result of the pre-service injury, and that there was no in-service aggravation.  The Veteran later testified that he believes that examination was inadequate because the examiner had come out of retirement and he often had to repeat statements for her to keep up with him.  However, the Board notes that the Veteran also said the examiner spent two hours with him, and it appears that he was able to convey everything he wished to her.  The examiner considered the Veteran's current neck disorder and his complete history before reaching her conclusion.  She noted that the record showed that the Veteran had a neck injury from a motor vehicle accident prior to his service.  Furthermore, she reviewed the December 1971 X-rays and opined against the likelihood that an osteophyte could have developed in the nine days since the Veteran's first complaints of in-service neck pain, versus having developed during the much longer time interval since the pre-service automobile accident injury.  The examiner also noted that Dr. G's current statements did not contain anything not available through a full review of the evidentiary record.  In addition, although the September 2008 VA examiner also considered the Medical Board statement which the Veteran signed in service, unlike the January 2008 examiner she also included a medical analysis in reaching her opinion.  Therefore, the Board finds the September 2008 examination to be of high probative value.  See Nieves-Rodriguez, supra.  In this regard, we respectfully disagree with the assertion by the Veteran's representative, in the Informal Hearing Presentation of July 2011, that the examiner's "conclusions seemed to be based entirely on the conclusions of the medical board."

As discussed above, the only competent opinion that can be given significant probative value by the Board is that of the September 2008 VA examiner.  She noted that the Veteran was diagnosed with a left osteophyte during service and said it is unlikely that such a lesion could have arisen within the nine days since the first in-service complaints of neck pain versus it having developed in the much longer interval since the 1969 automobile accident.  The Board also notes that the January 1972 profile and Medical Board proceedings, including the statement signed by the Veteran, indicate that the neck disorder pre-dated his active service.  In summation, the Board finds that there is clear and unmistakable evidence that the pinched nerve in the neck pre-existed service and was not aggravated therein.


ORDER

Service connection for a pinched nerve in the neck is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


